Citation Nr: 1033553	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability and, 
if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
disability and, if so, whether the reopened claim may be granted.  

3.  Entitlement to an initial rating greater than 30 percent for 
service-connected right hand carpal tunnel syndrome, residuals of 
postoperative neurofibroma, median nerve.  

4.  Entitlement to an initial rating greater than 50 percent for 
service-connected depressive disorder and generalized anxiety 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 
1972 and from September 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in August 2005 and September 2006 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  


FINDINGS OF FACT

1.  In a February 1981 rating decision, the RO denied service 
connection for disabilities involving the Veteran's back and 
bilateral knees.  The Veteran did not appeal that decision, and 
it became final.

2.  Evidence received since the final February 1981 rating 
decision is new, relates to an unestablished fact necessary to 
substantiate the claims of service connection for disabilities 
involving the back and knees, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claims.

3.  The competent medical evidence shows that the Veteran's 
current back and/or bilateral knee disability was not incurred or 
aggravated by active service.  

4.  The competent medical evidence shows that the Veteran's 
service-connected right hand carpal tunnel syndrome is manifested 
by subjective complaints of weakness, numbness, pain, difficulty 
grasping objects, and twitching of the muscles around the thumb, 
and objective evidence of obvious deformity and significant 
swelling in the right hand, and  evidence of complete paralysis 
of the median nerve manifested by weakened range of palmar 
flexion in the right wrist.  

5.  The competent medical evidence shows that the Veteran's 
service-connected depressive disorder and generalized anxiety 
disorder results in occupational and social impairment with 
deficiencies in most areas due to near-continuous depression and 
anxiety manifested by procrastination and lack of interest or 
motivation, impaired impulse control, with irritability and anger 
outbursts, and difficulty adapting to stressful situations, 
particularly at work, chronic suicidal ideation, disturbances in 
motivation and mood, and difficulty establishing and maintaining 
effective relationships.  


CONCLUSIONS OF LAW

1.  The February 1981 rating decision denying service connection 
for back and bilateral knee disabilities is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence to reopen the claims of entitlement 
to service connection for back and bilateral knee disabilities 
has been received; thus, these claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A back disability was not incurred in active service.  38 
U.S.C.A. § 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. § 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

5.  The criteria for an initial 70 percent rating for service-
connected right hand carpal tunnel syndrome, residuals of 
postoperative neurofibroma, median nerve, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code (DC) 8515 (2009).

6.  The criteria for an initial 70 percent disability rating for 
service-connected depressive disorder and generalized anxiety 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in June 2005, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence demonstrating that his service-connected 
disabilities had worsened and noted other types of evidence the 
Veteran could submit in support of his claim.  The Veteran also 
was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to the claims to reopen on appeal, the Board notes 
that the Veteran was not advised of bases for the previous denial 
of service connection for back and knee disabilities.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Despite this notice defect, 
the Board finds no prejudice to the Veteran, given the favorable 
determination to reopen the previously denied claims of service 
connection for back and bilateral knee disabilities.      

Indeed, with respect to the reopened service connection claims on 
appeal, the Board finds the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in June 2005 that fully 
addressed all required notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his service 
connection claims and of the Veteran's and VA's respective duties 
for obtaining evidence.  

With respect to the increased rating claims on appeal, the Board 
notes the Veteran is challenging the initial disability rating 
assigned following the grant of service connection.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided in June 2005, before service connection was 
granted, was sufficient legally, VA's duty to notify in this case 
has been satisfied.  

In addition, the Board notes the RO sent the Veteran a letter in 
March 2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess, 19 Vet. App. at 473.  Thus, the 
Board concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims on appeal.  The RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records dated from 2005 to 2008.  In this 
context, the Board finds significant that it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board also 
notes the Veteran was afforded all required and necessary VA 
examinations in conjunction with this appeal in February and 
March 2006 and May 2008.  The Board concludes that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claims on 
appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed and 
in obtaining evidence pertinent to his claims under the VCAA.

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated February 1981, the RO denied 
entitlement to service connection for disabilities involving the 
Veteran's back and bilateral knees.  The RO denied the Veteran's 
claim on the basis that the service treatment records did not 
contain any complaint, diagnosis, or treatment of the back or 
either knee and because there was no report of any injury to the 
back or either knee during service.  The Veteran did not appeal 
the RO's determination; therefore, the February 1981 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Veteran is now seeking to reopen the claims of service 
connection for disabilities involving his back and bilateral 
knees.  

Review of the record reveals that, since the February 1981 rating 
decision, the Veteran has provided statements that he was 
involved in a motor vehicle accident in May or June 1972, while 
working as a truck driver during his first period of service, and 
that he complained of back and knee pain during his second period 
of service.  See January 2007 Report of Contact.  

At the time of the last final decision in February 1981, there 
was no evidence of complaint or injury involving the back or 
knees during either period of service.  Since the February 1981 
rating decision, the Veteran has provided lay evidence of an 
event in service to which he attributes his back and knee 
problems and lay evidence of complaints of back and knee pain 
during service.  The Veteran is competent to provide evidence 
regarding matters of which he has personal knowledge, including 
when an injury occurred and the symptoms he has experienced, and, 
in determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  See 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board finds that the evidence 
received since the February 1981 rating decision is new, relates 
to an unestablished fact necessary to substantiate the claims of 
service connection for disabilities involving the back and knees, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims.  Accordingly, the 
claims for entitlement to service connection for disabilities 
involving the back and bilateral knees are reopened.  See 38 
U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

As noted, the Veteran has asserted that service connection is 
warranted for back and bilateral knee disabilities because he 
believes those disabilities are related to a motor vehicle 
accident during his first period of service and/or his complaints 
of back and knee pain during his second period of service.  

While the Veteran has asserted that he involved in a motor 
vehicle accident (MVA) during service, the service treatment 
records do not contain any evidence of an MVA during service, to 
include complaints or treatment for a back or knee disability 
incurred as a result of an in-service MVA.  Despite the lack of 
evidence documenting an in-service MVA that resulted in back and 
knee problems, a September 1972 report of medical history 
reflects that the Veteran complained of recurrent back pain, and 
the associated report of medical examination reflects that 
minimal lordosis was noted in the Veteran's lumbar spine.  At 
that examination, the Veteran also reported having swollen or 
painful joints; however, the examiner noted that this complaint 
was associated with the Veteran's right hand tumors.  The 
examiner also noted the Veteran's complaints of cramps in his 
legs following exercise but the Veteran specifically denied 
having a trick or locked knee.  

While the Veteran reported having recurrent back pain at the 
September 1972 examination conducted prior to discharge from his 
first period of service, the Board finds probative that the 
Veteran did not lodge any pertinent complaints of back or knee 
problems at an examination conducted in January 1976, prior to 
his second period of service.  Indeed, the report of medical 
history reflects that the Veteran specifically denied having 
recurrent back pain or a trick/locked knee, and objective 
examination revealed a normal spine and lower extremities.  The 
Board also finds probative that there is no evidence of complaint 
or treatment for a back or bilateral knee disability during the 
Veteran's second period of service.  

In evaluating the ultimate merit of this claim, the Board notes 
that, despite the Veteran's report of back and knee injury and 
pain during service, he has not provided any lay or medical 
evidence which shows that he continued to suffer from back or 
knee problems following separation from service.  In fact, review 
of the record reveals the Veteran has not submitted any lay or 
medical evidence which shows he has a current back or bilateral 
knee disability.  Indeed, the Board has reviewed carefully VA 
outpatient treatment records dated from 2005 to 2008 and there is 
no evidence of complaint, treatment, or findings related to a 
current back or knee disability manifested by the Veteran.  The 
Board also finds probative that the Veteran has not submitted or 
identified any post-service private treatment records which 
document complaints or treatment for a back or knee disability 
since separation from service.  

Therefore, while the Veteran has asserted that he manifested back 
and knee pain during service, the Board finds that, without proof 
of the existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In this regard, the Board notes that that the 
presence of a chronic disability at any time during the claims 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  While the Veteran has asserted that he 
manifested back and knee pain during service, however, there is 
no evidence of record which shows that the in-service back and 
knee pain resulted in a chronic back or bilateral knee 
disability, as there is no evidence of continued back and/or knee 
pain following service and no evidence of treatment or diagnosis 
of a back or bilateral knee disability following separation from 
service in February 1977.  

The Board notes the Veteran's representative has requested that 
this claim be remanded in order to schedule a VA examination; 
however, without evidence of a current disability or recurrent 
symptoms of a disability, a VA examination is not needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the Board finds the preponderance of the evidence is 
against the grant of service connection for back and bilateral 
knee disabilities, as the evidence fails to establish that the 
Veteran has the claimed disabilities.  Because the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Right Hand Carpal Tunnel Syndrome

Service connection for right hand carpal tunnel syndrome, 
residuals of postoperative neurofibroma, median nerve, was 
established in September 2006, and the RO assigned a 30 percent 
disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8515, effective April 5, 2005.  

The Veteran has asserted that his service-connected right hand 
disability warrants a disability rating higher than 30 percent.  
Review of the evidence reveals the Veteran is right-handed.  See 
March 2006 VA examination report.  

As noted, the Veteran's service-connected right hand disability 
is currently rated 30 percent disabling under DC 8515, which 
provides the diagnostic criteria for paralysis of the median 
nerve.  Under DC 8515, incomplete paralysis of the median nerve 
in the major hand warrants a 10 percent rating if mild, 30 
percent if moderate, and 50 percent if severe.  A 70 percent 
rating is warranted for complete paralysis of the median nerve in 
the major hand, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right angles 
to palm; flexion of wrist weakness; and pain with trophic 
disturbances.  

Review of the pertinent evidence of record reveals that the 
Veteran's service-connected right hand disability is manifested 
by subjective complaints of weakness, numbness, pain, difficulty 
grasping objects, and twitching of the muscles around the thumb.  
Objective examination has revealed obvious deformity and 
significant swelling in the right hand, including swelling in the 
volar aspect of the index finger, the web space between the thumb 
and index finger, the proximal and distal areas of the thumb, and 
in the volar ulnar aspect of the forearm.  See March 2006 VA 
examination report.  The February 2006 VA neurological 
examination report refers to the right hand swelling as soft 
infiltrating masses in those areas but both examination reports 
reflect that the of swelling/masses are tender to palpation.  See 
VA examination reports dated February and March 2006.  

The March 2006 VA examination report reflects that there was 
normal range of motion in the long, ring, small, and index 
fingers on the right hand, with motion in the right thumb 
decreased by 20 degrees in flexion and 5 degrees in extension.  
Examination also revealed normal range of dorsiflexion and radial 
deviation of the right wrist, with decreased range of motion of 
the wrist in palmar flexion to 40 degrees and ulnar deviation to 
25 degrees.  

Neurological examination revealed normal muscle strength of the 
wrist and normal sensory examination in the hand and wrist, 
except for deceased sensation to light touch and pin prick in the 
volar aspects of the long finger, index finger, and thumb.  
Examination also revealed three well-healed scars on the thenar 
area of the palm, ulnar aspect of the thumb, and volar aspect of 
the index finger extending to approximately the middle third of 
the forearm.  See VA examination reports dated February and March 
2006.  

Based on the foregoing, the Board finds the Veteran's service-
connected right hand disability warrants an initial 70 percent 
rating under DC 8515.  In making this determination, the Board 
notes that the evidence shows paralysis of the median nerve 
manifested by weakened range of flexion in the Veteran's right 
wrist.  Indeed, the March 2006 VA examination report reveals the 
Veteran was only able to demonstrate palmar flexion to 40 out of 
80 degrees, which is a manifestation of complete paralysis of the 
median nerve contemplated by the rating criteria.  While the 
Veteran does not demonstrate any of the other symptoms of 
complete paralysis of the median nerve, the Board finds that the 
Veteran's weakened range of flexion in his right wrist warrants a 
higher, 70 percent disability rating under DC 8515, which is the 
highest schedular rating available under that diagnostic code and 
which contemplates all other neurologic symptoms manifested in 
the right hand, including decreased finger sensation.  

The Board has considered whether the Veteran's service-connected 
right hand disability warrants a disability rating higher than 
the 70 percent rating assigned herein, including consideration of 
whether a separate rating may be granted for scars associated 
with the right hand disability.  However, the evidence reflects 
that the Veteran's scars are well-healed, and there is no 
evidence that he has any symptomatology associated with the 
scars.  Therefore, DCs 7801 to 7805 are not for application in 
this case.  The Board also notes that review of the available 
diagnostic codes and medical evidence of record reveals there are 
no other diagnostic codes that provide a basis to assign a 
disability rating higher than the 70 percent rating assigned in 
this decision.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence supports the grant 
of an initial 70 percent disability rating for service-connected 
right hand carpal tunnel syndrome, residuals of postoperative 
neurofibroma, median nerve.

Depressive and Anxiety Disorder

Service connection for depressive disorder and generalized 
anxiety disorder was established in September 2006, and the RO 
assigned a 30 percent disability rating pursuant to 38 C.F.R. 
§ 4.130, DC 9499-9434, effective April 2005.  

The Veteran appealed the disability rating assigned to his 
service-connected disability and, in a June 2008 rating decision, 
the RO increased his disability rating to 50 percent, effective 
March 2008.  In August 2008, the RO issued a rating decision 
which granted an earlier effective date of April 2005 for the 
award of the 50 percent rating.  

The Veteran has asserted that his service-connected depression 
and anxiety disability warrants a disability rating higher than 
50 percent.  

As noted, the Veteran's service-connected depression and anxiety 
disability is currently rated 50 percent disabling under DC 9499-
9434.  The Veteran's specific disability is not listed on the 
Rating Schedule, and the RO assigned DC 9499-9434 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2009).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.130, DC 9434, for 
major depressive disorder, which is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9434 (2009).  

Under the general rating formula for mental disorders, a 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAGF 
score of 31 to 40 is defined as denoting some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 41 to 50 is 
defined as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Review of the pertinent evidence reveals the Veteran's service-
connected depression and anxiety disorder is manifested by 
depression and anxiety, with periods of procrastination and lack 
of interest and motivation, sleep disturbance with occasional 
nightmares, anger, and irritability.  The Veteran has 
consistently reported having anger outbursts over the years and 
he has reported that, when he gets irritated, which occurs on a 
regular basis, he has the urge to strike people.  He has reported 
that he is able to control his urge to strike people but that he 
does hit inanimate objects.  See May 2008 VA examination report.  
The Veteran has also reported that he experiences low energy and 
concentration, with a tendency to overeat when nervous.  See VA 
outpatient treatment records dated from 2005 to 2008.  

The preponderance of the evidence describes the Veteran's mood as 
depressed, but there is other evidence that variously describes 
his mood as anxious and dysphoric.  The evidence also variously 
describes his affect as depressed, congruent to his mood, 
blunted, and restricted in range.  The evidence reflects that the 
Veteran's mood and ability to concentrate fluctuate between good, 
fair, and poor, while his anxiety and irritability levels are 
consistently described as medium to high.  The preponderance of 
the evidence reflects that the Veteran's thought processes are 
normal, with no evidence of delusions, hallucinations, or 
suicidal or homicidal ideations.  See Id.  However, the most 
recent evidence of record reflects that the Veteran has begun to 
experience chronic suicidal ideation.  See September 2008 VA 
outpatient treatment record.  

Despite the evidence of the foregoing deficiencies, the 
preponderance of the evidence consistently describes the Veteran 
as clean and appropriately dressed, with normal rate, volume, and 
goal-direction of speech, and intact memory.  The preponderance 
of the evidence also describes the Veteran's judgment as adequate 
and intact, with fair insight.  See VA outpatient treatment 
records dated from 2005 to 2008.  

As to the Veteran's social functioning, in addition to the 
Veteran's report of low interest and motivation, the evidence 
reflects that the Veteran has only one friend and that he 
maintains a satisfactory relationship with his mother and 
siblings.  The Veteran reports having a rocky relationship with 
his current wife of more than 20 years, conflicts with his two 
stepsons, and no relationship with his daughter from his first 
marriage.  

With respect to the Veteran's occupational functioning, the 
evidence reflects that the Veteran has worked as a truck driver 
on a full-time basis since approximately 1992.  Despite his long-
standing work history, the Veteran has reported that he has 
stress in the work setting and that he has been written up for 
clashing with his supervisors and for absences.  In this regard, 
the Board notes the Veteran has reported that he takes one day 
off every two months due to his mental health condition.  

Based on the foregoing, the Board finds the Veteran's service-
connected depression and anxiety disorder more nearly 
approximates the level of disability contemplated by the 70 
percent rating under DC 9434.  Indeed, the preponderance of the 
evidence reflects that the Veteran's depression and anxiety 
results in an occupational and social impairment with 
deficiencies in work, family relations, thinking, and mood due to 
near-continuous depression and anxiety manifested by 
procrastination and lack of interest or motivation, impaired 
impulse control, with irritability and anger outbursts, and 
difficulty adapting to stressful situations, particularly at 
work.  The evidence shows that, beginning in September 2008, the 
Veteran reported having chronic suicidal ideation, which was not 
present prior to that time.  Nevertheless, the Board finds that 
these symptoms, in conjunction with the other symptoms of 
disturbances in motivation and mood and difficulty establishing 
and maintaining effective relationships more nearly approximates 
the level of disability contemplated by the 70 percent rating.  

This finding is supported by the GAF scores documented in the 
evidence of record.  Indeed, while a GAF score of 50 was assigned 
in April 2005, the preponderance of the evidence contains GAF 
scores ranging from 37 to 40, including a score of 42 assigned at 
the May 2008 VA examination, which denote serious symptoms and a 
serious occupational or social impairment.  In this regard, the 
Board notes that, in addition to the GAF scores indicating a 
serious impairment in functioning, the clinical findings 
associated with those GAF scores were also indicative of a 
serious occupational and social impairment, including the 
findings reported in and near April 2005.  

Nevertheless, a 100 percent disability rating is not warranted 
because the preponderance of the evidence does not reflect that 
the Veteran's depression and anxiety has resulted in persistent 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  Indeed, while 
the evidence reflects a serious impairment in social and 
occupational functioning, the Veteran has maintained full-time 
employment for approximately 10 years, a marriage for 20 years, 
and continues to demonstrate normal communication, behavior, 
orientation, memory, and hygiene. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  After careful review of 
the available diagnostic codes and the medical evidence of 
record, however, the Board finds there are no other DCs that 
provide a basis to assign an evaluation higher than the 70 
percent rating assigned in this decision.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports the grant of an 
initial 70 percent disability rating, but no higher, under DC 
9499-9434 for service-connected depressive disorder and 
generalized anxiety disorder.


ORDER

As new and material evidence has been received, the previously 
denied claims of service connection for a back disability and for 
a bilateral knee disability are reopened; to this extent only, 
this appeal is granted.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral knee disability 
is denied.  

Entitlement to an initial 70 percent rating for right hand carpal 
tunnel syndrome, residuals of postoperative neurofibroma, median 
nerve, is granted, subject to the laws and regulations governing 
the payment of monetary benefits.  

Entitlement to an initial 70 percent rating for depressive 
disorder and generalized anxiety disorder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


